DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al., US Patent Pub. US 2019/0078429 A1 (hereinafter Zheng).

Claim 10
Zheng discloses a method for controlling stoppage of a drilling rig, comprising: pairing a stop indicator with a rig system to shutdown, (Zheng, Para [0058-59] - - A wireless communicator/”stop indicator” paired with a local/”rig system” controller to shut down the rig system.); receiving a request to change the rig system paired with the stop indicator (Zheng, Para [0060] - - A central controller receiving a request to change the local/”rig system” controller that the wireless communicator/”stop indicator” is paired with.); and in response to receiving the request, the rig system to shutdown is associated with the stop indicator, without changing a wiring of the drilling rig. (Zheng, Para [0060] - - A central controller changes the local/”rig system” controller that the wireless communicator/”stop indicator” is paired with, without changing the wiring.)

Claim 11
Zheng discloses all the limitations of the base claims as outlined above.  
Zheng further discloses pairing comprises associating the stop indicator with an identifier in a database, and associating the identifier with the rig system to shutdown. (Zheng, Para [0058-60], [0081] - - A wireless communicator or emergency stop button/”stop indicator” associated with an identifier stored in mass storage/database is paired with a local/”rig system” controller to shut down the rig system.)

Claim 12
Zheng discloses all the limitations of the base claims as outlined above.  
Zheng further discloses pairing comprises pairing the stop indicator with a plurality of rig systems, such that a stop message identifying the stop indicator is configured to cause execution of any one of the plurality of types of shutdowns, any one of the plurality of rig systems, or both. (Zheng, Para [0055-57], [0073] - - Pairing the wireless communicator/”stop indicator” with a plurality of local/”rig system” controllers so that the emergency stop signal/message would cause the plurality of automated machines/”rig systems” to shut down.)

Claim 20
Zheng discloses a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, causing the computing system to perform operations (Zheng, Para [0080-81] - - A non-transitory, computer-readable medium storing instructions that cause a computing system to perform operations.), the operations comprising: pairing a stop indicator of a drilling rig with a rig system to shutdown of the drilling rig (Zheng, Para [0058-59] - - A wireless communicator/”stop indicator” paired with a local/”rig system” controller to shut down the rig system.); receiving a request to change the rig system paired with the stop indicator (Zheng, Para [0060] - - A central controller receiving a request to change the local/”rig system” controller that the wireless communicator/”stop indicator” is paired with.); and in response to receiving the request, the rig system to shutdown is associated with the stop indicator, without changing a wiring of the drilling rig. (Zheng, Para [0060] - - A central controller changes the local/”rig system” controller that the wireless communicator/”stop indicator” is paired with, without changing the wiring.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US Patent Pub. US 2019/0078429 A1 (hereinafter Zheng) in view of Jamison et al., US Patent Pub. US 2018/0011319 A1 (hereinafter Jamison).

Claim 1
Zheng teaches a shutdown system for a drilling rig, the shutdown system comprising: a plurality of rig system controllers configured to communicate with respective rig systems of a plurality of rig systems of the drilling rig, to control operation thereof (Zheng, Para [0057] - - A plurality of local/”rig system” controllers controlling operation of automated machines/”rig systems”.); a stop controller in communication with the plurality of rig system controllers (Zheng, Para [0057] - - A central/stop controller in communication with the plurality of local/”rig system” controllers.), wherein the stop controller is configured to selectively cause the plurality of rig system controllers to stop operation of the respective rig systems (Zheng, Para [0057-59] - - A central/stop controller that relays signals to selectively stop the local/”rig system” controllers.); and a stop indicator in wireless communication with the stop controller, wherein the stop indicator is configured to transmit a stop message to the stop controller. (Zheng, Para [0058-59] - - A wireless communicator/”stop indicator” in 
But Zheng fails to specify wherein the stop controller is configured to determine a type of stoppage, a particular system to shutdown, or a combination thereof based at least in part on the stop message, and, in response, to cause one or more of the plurality of rig system controllers to shut down one or more of the rig systems.
However Jamison teaches a controller determines a type of stoppage, a particular system to shutdown, or a combination thereof based at least in part on the input message, and, in response, to cause one or more of the systems to shutdown. (Jamison, Para [0021] - - A controller/”stop controller” determines a safety procedure to follow/”type of stoppage” and a particular system to shutdown based on the obtained information/”stop message”, and causes an instrument/”rig system” to shutdown.)
Zheng and Jamison are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety system, as taught by Zheng, and incorporating the controller determining the safety procedure to follow and the particular system to stop, as taught by Jamison.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency responding to safety concerns by incorporating a controller determining the safety procedure to follow and the particular system to stop, as suggested by Jamison (Para [0002]).

Claim 2
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
a plurality of input/output (I/O) modules, each of the I/O modules being in communication with a respective one of the rig system controllers, and with the stop controller. (Zheng, Para [0057] - - A central/stop controller in communication with the plurality of local/”rig system” controllers via a network interface/”I/O module”.)

Claim 3
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
The combination of Zheng and Jamison further teaches the I/O modules are arranged in a ring network topology. (Zheng, Para [0052] - - Network interfaces/”I/O modules” arranged in a ring network topology.)

Claim 8
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
The combination of Zheng and Jamison further teaches the stop indicator is a first stop indicator and is associated with a first identifier, the shutdown system further comprising a second stop indicator associated with a second identifier and in communication with the stop controller. (Zheng, Para [0058-59] - - Multiple/”first, second” wireless communicators/”stop indicators” associated with unique identification codes, addresses, and/or other identification information that may permit the wireless communicators to operate, control, or otherwise communicate with the central/stop controller.)

Claim 13
Zheng discloses all the limitations of the base claims as outlined above.  
Zheng further teaches receiving a stop message from the stop indicator (Zheng, Para [0058-59] - - A wireless communicator/”stop indicator” in communication with the central/stop controllers to transmit a stop command/message to the central/stop controller.);
But Zheng fails to specify determining a type of stoppage, a rig system to shutdown, or both based at least in part on the stop message; and executing the type of stoppage, shutting down the rig system, or both.
However Jamison teaches determining a type of stoppage, a rig system to shutdown, or both based at least in part on the stop message; and executing the type of stoppage, shutting down the rig system, or both. (Jamison, Para [0021] - - A controller/”stop controller” determines a safety procedure to follow/”type of stoppage” and a particular system to shutdown based on the obtained information/”stop message”, and causes an instrument/”rig system” to shutdown.)
Zheng and Jamison are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above safety system, as taught by Zheng, and incorporating the controller determining the safety procedure to follow and the particular system to stop, as taught by Jamison.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency responding to safety concerns by incorporating a controller determining the safety procedure to follow and the particular system to stop, as suggested by Jamison (Para [0002]).

Claim 18

The combination of Zheng and Jamison further teaches determining the rig system to shut down comprises determining that an e-stop of the rig system is requested, wherein executing the shutting down the rig system comprises shutting down the rig system. (Zheng, Para [0055-57] - - Emergency stop signals that indicate a stop/e-stop of a particular system/rig only.)

Claim 19
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
The combination of Zheng and Jamison further teaches the rig system that is shutdown is a directly affected rig system, and wherein executing the type of stoppage comprises shutting down an indirectly affected rig system. (Zheng, Para [0072] - - Executing a shutdown not only shuts down a directly affected machine/rig, the location of the operator can also affect shutdowns of nearby/”indirectly affected” machines/rigs.)


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US Patent Pub. US 2019/0078429 A1 (hereinafter Zheng) in view of Jamison et al., US Patent Pub. US 2018/0011319 A1 (hereinafter Jamison) as applied to Claims 1-3, 8, 13, and 18-19 above, and in further view of Daraiseh et al., US Patent Pub. US 2018/0067465 A1 (hereinafter Daraiseh).

Claim 9

But the combination of Zheng and Jamison fails to specify the first and second stop indicators are each associated with an authority level, wherein an authority level requirement is associated with each type of stoppage, each of the rig systems, or both, and wherein the stop controller is configured to determine that the authority level of the first stop indicator meets or exceeds the authority level requirement to carry out the shutdown indicated by the stop message received therefrom.
However Daraiseh teaches the first and second stop indicators are each associated with an authority level, wherein an authority level requirement is associated with each type of stoppage, each of the rig systems, or both, and wherein the stop controller is configured to determine that the authority level of the first stop indicator meets or exceeds the authority level requirement to carry out the shutdown indicated by the stop message received therefrom. (Daraiseh, Para [0041] - - Emergency shutdown valves employ security measures that require sufficient credentials/“authority level” to be determined before the associated shutdown/”type of stoppage or rig system” can be performed.)
Zheng, Jamison, and Daraiseh are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng and Jamison, and further incorporating the verification of authorized users before allowing a shutdown, as taught by Daraiseh.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure that only an authorized users and devices are allowed override the current state of the ESD valve 

Claim 14
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
But the combination of Zheng and Jamison fails to specify a shutdown authority level; and after receiving the stop message, verifying that the stop indicator has a shutdown authority level sufficient to allow execution of the type of stoppage, shutting down the rig system, or both.
However Daraiseh teaches a shutdown authority level; and after receiving the stop message, verifying that the stop indicator has a shutdown authority level sufficient to allow execution of the type of stoppage, shutting down the rig system, or both. (Daraiseh, Para [0041] - - Emergency shutdown valves employ security measures that require sufficient credentials/“authority level” to be determined before the associated shutdown/”type of stoppage or rig system” can be performed.)
Zheng, Jamison, and Daraiseh are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng and Jamison, and further incorporating the verification of authorized users before allowing a shutdown, as taught by Daraiseh.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure that only an authorized users and devices are allowed override the current state of the ESD valve by the verification of authorized users before allowing a shutdown, as suggested by Daraiseh (Para [0041]).



Claims 4-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US Patent Pub. US 2019/0078429 A1 (hereinafter Zheng) in view of Jamison et al., US Patent Pub. US 2018/0011319 A1 (hereinafter Jamison) as applied to Claims 1-3, 8, 13, and 18-19 above, and in further view of Albarado, US Patent Pub. US 2005/0151661 A1 (hereinafter Albarado).

Claim 4
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
The combination of Zheng and Jamison further teaches the stop message received by the stop indicator is configured to indicate whether a blackout shutdown, an emergency stop, an e-stop of a particular rig system, or a maintenance isolation of a particular rig system, is requested. (Zheng, Para [0055-57] - - Emergency stop signals that indicate a shutdown of all systems/blackout, a stop/e-stop of a particular system only, or a local stop that electrically isolates the local automated machines/”maintenance isolation”.)
	But the combination of Zheng and Jamison fails to specify indicating an emergency stop is requested.
However Albarado teaches indicating an emergency stop is requested. (Albarado, Para [0028] - - An emergency shutdown/stop that shuts down non-emergency systems and keep emergency lighting systems operational.)
Zheng, Jamison, and Albarado are analogous art because they are from the same field of endeavor.  They relate to safety systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide lighting during an emergency shutdown by incorporating shutting down non-emergency systems and keep emergency lighting systems operational, as suggested by Albarado (Para [0028]).

Claim 5
The combination of Zheng, Jamison, and Albarado teaches all the limitations of the base claims as outlined above.  
The combination of Zheng, Jamison, and Albarado further teaches indicating a blackout shutdown is requested and, in response, cause the plurality of rig system controllers to shut down all of the rig systems (Zheng, Para [0055-57] - - Emergency stop signals that indicate a shutdown of all systems/blackout.)
Albarado further teaches to sound an alarm in response to a shutdown. (Albarado, Para [0032] - - Sound an audible alarm in response to a shutdown.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng, Jamison, and Albarado, and further incorporating sounding an audible alarm in response to a shutdown, as taught by Albarado.  
One of ordinary skill in the art would have been motivated to do this modification in order to to warn personnel in the enclosure in the event of an emergency shutdown by providing an audible alarm in response to a shutdown, as suggested by Albarado (Para [0032]).

Claim 6
The combination of Zheng, Jamison, and Albarado teaches all the limitations of the base claims as outlined above.  
Albarado further teaches indicating an emergency shutdown, and in response, cause the plurality of rig system controllers to shut down all non-emergency systems of the plurality of rig systems. (Albarado, Para [0028] - - An emergency shutdown/stop that shuts down non-emergency systems and keep emergency lighting systems operational.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng, Jamison, and Albarado, and further incorporating shutting down non-emergency systems and keep emergency lighting systems operational, as taught by Albarado.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide lighting during an emergency shutdown by incorporating shutting down non-emergency systems and keep emergency lighting systems operational, as suggested by Albarado (Para [0028]).

Claim 7
The combination of Zheng, Jamison, and Albarado teaches all the limitations of the base claims as outlined above.  
The combination of Zheng, Jamison, and Albarado further teaches indicating an e-stop of a particular rig system of the plurality of rig systems, and, in response, stop the particular rig system without stopping others of the plurality of rig systems. (Zheng, Para [0055-57] - - Emergency stop signals that indicate a stop/e-stop of a particular system only.)

Claim 15
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
The combination of Zheng and Jamison further teaches determining that a black shutdown is requested based on the stop message, and wherein executing the type of stoppage comprises shutting down all rig systems of the drilling rig. (Zheng, Para [0055-57] - - Emergency stop signals that indicate a shutdown of all systems/blackout.)
Albarado further teaches activating an alarm. (Albarado, Para [0032] - - Sound an audible alarm in response to a shutdown.)
Zheng, Jamison, and Albarado are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng and Jamison, and further incorporating sounding an audible alarm in response to a shutdown, as taught by Albarado.  
One of ordinary skill in the art would have been motivated to do this modification in order to to warn personnel in the enclosure in the event of an emergency shutdown by providing an audible alarm in response to a shutdown, as suggested by Albarado (Para [0032]).

Claim 16
The combination of Zheng and Jamison teaches all the limitations of the base claims as outlined above.  
But the combination of Zheng and Jamison fails to specify determining the type of stoppage, the rig system to shut down, or both comprises determining that an emergency shutdown is requested based on the stop message, and wherein executing the type of stoppage, shutting down the rig system, or both comprises shutting down all non-emergency rig systems of the drilling rig.
However Albarado teaches determining the type of stoppage, comprises determining that an emergency shutdown is requested based on the stop message, and wherein executing the type of stoppage, shutting down the rig system, or both comprises shutting down all non-emergency rig systems of the drilling rig. (Albarado, Para [0028] - - An emergency shutdown/stop that shuts down non-emergency systems and keep emergency lighting systems operational.)
Zheng, Jamison, and Albarado are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng and Jamison, and further incorporating shutting down non-emergency systems and keep emergency lighting systems operational, as taught by Albarado.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide lighting during an emergency shutdown by incorporating shutting down non-emergency systems and keep emergency lighting systems operational, as suggested by Albarado (Para [0028]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US Patent Pub. US 2019/0078429 A1 (hereinafter Zheng) in view of Jamison et al., US Patent Pub. US 2018/0011319 A1 (hereinafter Jamison) as applied to Claims 1-3, 8, 13, and 18-19 above, in view of Albarado, US Patent Pub. US 2005/0151661 A1 (hereinafter Albarado) as applied to Claims 4-7 and 15-16 above, and in further view of Shankland et al., UK Patent GB2541874B (hereinafter Shankland).

Claim 17
The combination of Zheng, Jamison, and Albarado teaches all the limitations of the base claims as outlined above.  
But the combination of Zheng, Jamison, and Albarado fails to specify executing the type of stoppage further comprises isolating ignition sources.
However Shankland teaches executing a type of stoppage compromising isolating ignition sources. (Shankland, Page 8, Lines 26-31 - - Performing a power shutoff/stoppage to ignition equipment/sources and shutoff air supply to the equipment enclosure to isolate a potential source of ignition.)
Zheng, Jamison, Albarado, and Shankland are analogous art because they are from the same field of endeavor.  They relate to safety systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above safety system, as taught by Zheng, Jamison, and Albarado, and further incorporating cutting power to ignition capable equipment and shutting off the air supply to the enclosure, as taught by Shankland.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the likelihood of fires and explosions by cutting power to ignition capable equipment and shutting off the air supply to the enclosure, as suggested by Shankland (Page 8, Lines 26-31).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brock et al., US Patent Pub. US 20140374114 A1 relates to claims 1-3, and 10-12 regarding emergency stop systems for drilling rigs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119